i i
Case 4:20-cv-01353 Document1 Filed on 04/14/20 in TXSD Page 1 of 6 4
OWrr—ED S7ATES DxsTPICT CobukT

Unit,
South’ ted St tataa Coy
Sook horn ee f ge? (OXAS “rn Pict trict of Teng

 

 

 

 

 

 

 

 

Crigl Bian APR 4 4-99§-——
_ _ ~ eee _ . avid J Bradley Glen ro
. 0.
. ae Kb _
7 Koval. Seeearl fovite ¥ i
PIA ATEE”
aw be ~
awk aut, eras. _.

 

 

 

belenWanr ~ a 7

: COMPLAINT Je Vrottrzos Or Crk RIGHTS

 

eee eee

YL S LZ aL Hal ny. Hs 45 LA Sudan! a
_ Tanger fue Arab festa. Ne. 4 ed Oe Baik
Soe i crarped CONGAENS, sade pertutte a
ne Ge cal GUA UMS LAL, ChCP Se BS. aT, ie
. tne fessid fe A. on vr ore | vacial hela wig, Aa
prover! Lb Ce veld. th. L435. ah eas ve
fo ‘spreediay bbe byl bbe GaIN9 fle al oe
! Spi flolIpen GS wet . GS. Ste. ARE ad Liberec.
shale Z fe Qn Ye Bee CLS, LLLOAG “ho.
bore qoesn 4 fave. OB Leek dor. ZL, AIGUIE
< £7 pul, Che Le aot being ble és Mabe bette

Fhe CB LEH AWVIH ODS, COO L4' 2. have poate. ca ej _

LLY . Lk, people A H. ge Asases ZB wifeak.

pee ee

 

 

 

 

 
| BASIS. 4by Drisdiatian

 

Case 4:20-cv-01353 Document1 Filed on 04/14/20 in TXSD Page 2 of 6 2

| zte Partes bs 74s Complaint

rhe van Ai? .
heorvek Sevval Sener

Sit OASS FIGS a

LEO Feber ™ 4 B/ oo

Kastan, Ee 27062

ve Betend@n 4

Keke handarf il
SIGT" Sirbied Crt Movie cohy ae
4d Calne ™
a Ashe 4, Te 7708 2
go zochod a/ Capaurty LO Ayo comely

 

 

bebeadart AVS. 4
y IVS oth ns bahia’ Lseperviivan .
IF Me SB Sadia fs
. Hos in, The PIOS 2
a suche o/ Copaeihy OG ea CL apaeihy

 

 

Are. You. Ling ing sok agai
Case 4:20-cv-01353 Document1 Filed on 04/14/20 in TXSD Page 3 of 6

ao Fethval Oba. a ee
esha av loca gliiuiale.

4

 

ight. ‘ kee 4r "Awontba Coord Case! and, av.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_B.
_ ~ o/ Pruekenk
777 Dryer Sbabos _
mr Prob wetanee
Ve | takwent, OC Lain _
o& A. ZZ Lhe. HALES. County thertlb. Oblite 7400
Baler sbustey Ch avoond, Adpth 1G,#BLD
Hore. KIEL AC. atbredh. OL Ake Ready CWE:
aAbwiroys LUuONG. spoT?’ DA Vena Pes.. lérnie davahe _
LE x saloecl by sethiug a Lind, Aad te LER
Ke 6 Livery Leug y opponec Gord eval LO, 26 AG
De ne! michal LAG
V FUOUCS. |

 

 

AOKE |

 

 
 

LZ.

VLC,

Case 4:20-cv-01353 Document1 Filed on 04/14/20 in TXSD Page 4 of 6

| Lobe?

Lame hithe Le hel? tengarmy Les rHarig Over,
Dre beatay Zijpoud Sve holhe 7

kehashen 6 dba stitbve bemedies Prodedore

LF ves

Haris uate thew? Gee
WA Ves . .
Len bo 46t k48 be) -
Ly VES.
/. Kiss k

2. tuminent phot af Ate AOeKOnd ViEUy
SD, beured,

4 valle pS Jo fergeast

1 2 ed ane _ |

2. Lhe Had! Jevsone// af CHAGC GP OZ LIAS
plead oi metal 140l Ohio ‘gig & HOSE ssah
otied CoH, © back neg arrve

trevioos A Gb suite
LPKO

 

 
AMO

| ako

Case 4:20-cv-01353 Document1 Filed on 04/14/20 in TXSD Page 5 of 6 f

 

 

 

 

 

ZX 4 Cer bheaban antl CES ve
AA pav Auhes AVILA An AMoeKe _ i

 

 

 

ferug LZ Ly Wrner
Spite # O BSS 2SES

Hes t84. We. 7762

fake sl wawig  Mpul 6, 2420 = es

7290 Batley 5° 201 MHO

 

 

 

 

J ur fhe.
oath OFM Sey “et 6h? COX S
ae

p—Torner’

Ottéih StkTES BPzsezLdt  Cogh7

 

   

, “Vhah

 

 

 

 

 

Mawls ual, PGS

Sebhn doant“ eospentent

 

Ayplidgtion Zi Praceoct 2n hirtyel Coot

 

hip 40f prepa fj Fees Oe Cosrs

 

 
Cast

b.4:20-cv-01353 Document 1. Filed on 04/14/20 in TXSD- Page 6 of 6.

COLES. af Lhe OLE 7GT dab Khar ZF amy

4 ee 4a 4ve vole fO regue

a “seppok, WC Z Le ayel! Odk nH, L ELEMP
We file neg. guertsas OLteOr © poly el?

Pepe s

ok Le ng elo ak, CaS Canty Sor bp

. Ofkiee S290 Bele * “Abiste 1, WEE 7700 &
el 4B |

 

 

| or am a. plarrblPar p p ehABNOF 7A Lis CBSE
a docfare Lhak Z By wade 46 pb] Ae

 

 
